Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Hart (Reg. #65804) on July 26, 2022.

The application has been amended as follows: 

19. 	(Currently Amended) A method comprising: 
in response to a mobile device synchronizing with a vehicle, identifying a first profile from a plurality of profiles stored in [[the]]a memory as associated with the mobile device by: 
extracting a predetermined set of information from data storing contact information for a plurality of contacts on the mobile device; and 
determining that the predetermined set of information matches data in the first profile; 
determining that a person associated with the first profile is an operator of the vehicle; and 
then performing an operation in accordance with at least one setting stored in the first profile.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention is generally directed towards performing an operation in accordance with a user profile identified in response to determining a match of information from an extracted predetermined set of information from data storing contact information for a plurality of contacts on the mobile device.
The closest prior arts whether alone or in combination fail to teach or suggest to “determine that a person associated with the first profile is an operator of the vehicle; and then perform an operation in accordance with a setting stored in the first profile”, where the first profile is identified from a plurality of profiles by “extracting a predetermined set of information from data storing contact information for a plurality of contacts on the mobile device; and determining that the predetermined set of information matches data in the first profile” as claimed in independent claim and in conjunction with all other claim limitations.  Independent claim 19 recites similar subject matter to independent claim 1 and is therefore allowable for similar reasoning.
The closest prior arts include the following:
Pub. No. US 2021/0046888 A1 – generally discloses transmitting identification information via a handshake process between a user device and a vehicle, then identifying the user based on received information, and adjust vehicle settings accordingly.  However, the art falls short in disclosing the above identified specifics in the profile identification process.
Pub. No. US 2016/0288796 A1 – generally discloses matching a vehicle occupant with one of a plurality of stored profiles to provide authorization to control operation of a vehicle.  However, the art falls short in disclosing the above identified specifics in the profile identification process.
Pub. No. US 20200172112 A1 – generally discloses determining change of a vehicle driver based on a change of a connected mobile device.  A driver settings profile is determined based on the wireless connection between the mobile device and the vehicle, and custom vehicle settings are then executed according to the profile.  However, the art falls short in disclosing the above identified specifics in the profile identification process.
Pub. No. US 2014/0088793 A1 – generally discloses loading vehicle configuration settings from a user’s mobile communication device in a vehicle, but fails to disclose the above identified claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN A BUI/Primary Examiner, Art Unit 2448